Citation Nr: 1546375	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-27 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a neurological disability of the left upper extremity, to include as secondary to or part of a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Salt lake City, Utah, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In May 2014, the Board denied entitlement to service connection for the cervical spine and left upper extremity disabilities; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC or the Court) which in a June 2015 memorandum decision vacated the Board's denials and remanded the matters back to the Board for further consideration.

The Veteran testified at a June 2012 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court found the November 2011 VA examination relied upon by the Board in denying the Veteran's claims to be inadequate, citing a lack of rationale on the part of the examiner in expressing her opinions.  While she carefully set out a number of facts in support of her stated negative opinion, she failed, in the opinion of the CAVC, to explain how those facts related to her final conclusion.  She focused too closely on the lack of continuity and chronicity of complaints and findings without explaining why such impact consideration of causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Court mandated remand of the claims for a new VA examination.

Further, the Board notes in review of the evidence of record that there remains the possibility of outstanding additional records relevant to the current appeal.  Service treatment records (STRs) document a fall from a chinning bar in January 1968; the Veteran was knocked unconscious for a short time, and was noted to have vomited soon after.  There is no reference to neck problems or complaints at that time, or subsequently in service.  It was not until June 1970, several months after separation, that the Veteran reported having neck stiffness for several days after the fall.

However, the STR notes from the January 1968 injury indicate that the Veteran was admitted to the hospital for observation.  No efforts have been undertaken to determine if clinical records of this inpatient stay exist or are available; the sole request for clinical records referred to November 1968.  As the contemporaneous records would clearly be relevant to the current appeal, as they likely contain information about the initial injury and complaints, they must be obtained if available.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Submit an appropriate request to the National Personnel Records Center (NPRC) for clinical records from the Fort Monmouth, New Jersey, Army Hospital (Patterson hospital, now closed) and the hospital at Fort Dix, New Jersey, for the period of January and February 1968.

If the records do not exist or are otherwise unavailable, such must be certified in writing, and the Veteran properly informed.

2.  After completion of the above, schedule the Veteran for VA spine and peripheral nerves examinations.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic file, relevant documents must be printed and supplied for review.

a) The examiner must identify all current diagnoses of the cervical spine.  For each diagnosed condition, the examiner must opine whether it is at least as likely as not such was caused or aggravated by service; the January 1968 fall must be specifically discussed as a factor.

b)  The examiner must identify all current neurological disabilities of the left upper extremity.  For each diagnosed condition, the examiner must opine whether it is at least as likely as not such was caused or aggravated by service; the January 1968 fall must be specifically discussed as a factor.  The possibility of a relationship to a cervical spine disability, such as radiculopathy, must also be addressed.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




